       Case: 1:17-cv-01335-SO Doc #: 33 Filed: 01/22/19 1 of 5. PageID #: 777



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF OHIO

JOHN DOE,                                    )
                                             )
                                             )
       Plaintiff,                            )       Case No. 1:17-cv-01335
                                             )
v.                                           )
                                             )       The Honorable Solomon Oliver, Jr.
OBERLIN COLLEGE,                             )
                                             )
       Defendant.                            )
                                             )

     JOHN DOE’S MOTION FOR LEAVE TO SERVE LIMITED PAPER DISCOVERY

       John Doe respectfully moves for leave to serve paper discovery (document requests and

interrogatories) upon Oberlin College relevant to his breach of contract and Title IX claims

(Counts I and II of the Amended Complaint). The Case Management Conference Order issued

by this Court on March 2, 2018, does not bar the commencement of discovery in this matter; it

specifies only when the various phases of discovery must be completed. See Dkt. #27 at 1. But

out of an abundance of caution John Doe respectfully moves for the Court’s leave to conduct

paper discovery on his breach of contract and Title IX claims, in order to speed the resolution of

this case should the Court deny Oberlin’s motion to dismiss those claims.

       In support of this motion, John Doe states as follows:

       1.      John Doe commenced this action 19 months ago, on June 23, 2017. See Dkt. #1.

       2.      Oberlin moved to dismiss John Doe’s complaint on August 21, 2017. See Dkt.

#10. That motion was fully briefed on October 4, 2017. See Dkt. #13.

       3.      John Doe, having learned for the first time of gender-biased statements delivered

by Oberlin’s Title IX Coordinator, Meredith Raimondo, in June of 2015, filed an amended

complaint on January 26, 2018. He later withdrew and re-filed that amended complaint with



                                                 1
      Case: 1:17-cv-01335-SO Doc #: 33 Filed: 01/22/19 2 of 5. PageID #: 778



leave of the Court on February 26, 2018. See Dkt. #26. The amended complaint was virtually

identical to John Doe’s original complaint, except that it dropped two of his original claims and

added allegations concerning Ms. Raimondo’s newly-discovered statements.

       4.      Rather than submit briefing tailored to the newly-discovered statements, as the

Court suggested it might do at the parties’ Case Management Conference on February 26,

Oberlin instead filed a second full motion to dismiss on March 23, 2018. See Dkt. #28. That

motion differed very little from Oberlin’s motion to dismiss the original complaint, filed on

August 21, 2017.

       5.      Oberlin’s motion to dismiss the amended complaint was fully briefed on April 13,

2018. See Dkt. #30.

       6.      On September 11, 2018, Mr. Doe submitted supplemental authority in support of

his Title IX claim, a decision from the United States Court of Appeals for the Sixth Circuit titled

Doe v. Baum, 903 F.3d 575 (6th Cir. 2018). See Dkt. #31. The Baum Court held that, when a

school experiences public and governmental pressure regarding its Title IX enforcement (the

latter in the form of an active investigation by the Department of Education’s Office for Civil

Rights), little more is needed by way of plausible allegations of gender bias to survive a motion

to dismiss a Title IX erroneous outcome claim. Id. at 586 (letting Title IX claim proceed where

only additional evidence of gender bias was fact that school happened to credit complainant’s

female witnesses and discredit respondent’s male witnesses). Oberlin responded to that

supplemental authority on September 21, 2018. See Dkt. #32.

       7.      Counsel for Mr. Doe consulted with counsel for Oberlin on January 17, 2019,

about Mr. Doe’s desire to serve paper discovery pending resolution of Oberlin’s motion to

dismiss. Counsel for Oberlin stated that he believed the Court had stayed discovery pending




                                                 2
      Case: 1:17-cv-01335-SO Doc #: 33 Filed: 01/22/19 3 of 5. PageID #: 779



resolution of Oberlin’s motion to dismiss but acknowledged that the Case Management

Conference Order does not reflect that discussion. Oberlin is likely to oppose this motion.

       8.      In light of the length of time that has passed since the filing of his amended

complaint, Mr. Doe respectfully requests that the parties be permitted to conduct paper discovery

limited to Mr. Doe’s claims for breach of contract and Title IX. The amended complaint was

accepted for filing 11 months ago, and briefing on Oberlin’s motion to dismiss it was completed

more than nine months ago—and would have been completed sooner had Oberlin simply

submitted a tailored response to the newly-discovered statements of Ms. Raimondo rather than a

second full motion to dismiss and reply in support. Limited early discovery is an appropriate

way to advance the resolution of this case while the Court resolves Oberlin’s motion. See, e.g.,

Doe v. The George Washington University, No. 1:18-cv-553 (RMC), Minute Order (D.D.C. Sept.

21, 2018) (granting, in campus sexual misconduct case, plaintiff’s contested motion to proceed

with limited document discovery prior to filing of defendant’s motion to dismiss amended

complaint). Limiting the requested early discovery to (1) paper discovery (2) about Mr. Doe’s

strongest claims appropriately addresses any concern by Oberlin that early discovery will risk

expenditure of resources unnecessarily by engaging in discovery on claims that are likely to be

dismissed.1 Particularly in light of its decision to conduct a second full round of legal briefing

that differed little from its first, any such claim by Oberlin should ring hollow.




1
  For all of the reasons stated in his opposition to Oberlin’s motion to dismiss, the amended
complaint states a straightforward claim for negligence as well. See Dkt. #29 at 17-20.
Acknowledging that his breach of contract and Title IX claims are stronger, and limiting his
request for early discovery to those claims, is not somehow an admission that his negligence
claim is deficient.

                                                  3
      Case: 1:17-cv-01335-SO Doc #: 33 Filed: 01/22/19 4 of 5. PageID #: 780



       WHEREFORE, Mr. Doe respectfully requests that his Motion for Leave to Serve Limited

Paper Discovery be granted and that he be permitted to serve on Oberlin the discovery attached

hereto as Exhibits A and B.



DATED: January 22, 2019                     Respectfully submitted,

                                            /s/ Christopher C. Muha
                                            Justin Dillon (D.C. Bar No. 502322)
                                            Christopher C. Muha (Ohio Bar No. 0083080)
                                            KAISERDILLON PLLC
                                            1401 K Street NW, Suite 600
                                            Washington, DC 20005
                                            (202) 640-2850
                                            (202) 280-1034 (facsimile)
                                            jdillon@kaiserdillon.com
                                            cmuha@kaiserdillon.com

                                            Attorneys for Plaintiff John Doe




                                               4
      Case: 1:17-cv-01335-SO Doc #: 33 Filed: 01/22/19 5 of 5. PageID #: 781



                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2019, the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                                /s/ Christopher C. Muha
                                                                Christopher C. Muha

                                                                Attorney for Plaintiff John Doe




                                                   5
